Case: 1:19-cv-00195-SJD Doc #: 30 Filed: 07/08/19 Page: 1 of 1 PAGEID #: 282

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Stephen Cook, , Individually &
on Behalf of all Others Similarly Situated,

Plaintiff(s),

Case Number: 1:19¢ev195

VS.
Judge Susan J. Dlott

The Ohio National Life Insurance Company, et
al., :

Defendant(s).
ORDER
This matter was previously referred pursuant to 28 U.S.C. § 636(b)(1)(A), (B) and (C )
and §636(b)(3) to Stephanie K. Bowman, United States Magistrate Judge. Such reference is
hereby RESCINDED and all further proceedings shall be conducted by the undersigned.

IT IS SO ORDERED.

Aron 4, bt

Susan J. Dlott GU
United States District Court
